

Exhibit 10.40


ASSIGNMENT AND REAFFIRMATION OF GUARANTY


Assignment and Reaffirmation of Guaranty, dated November 2, 2016 (this
“Assignment”) among UBS REAL ESTATE SECURITIES INC. (“Assignor”), UBS AG, by and
through its branch office at 1285 Avenue of the Americas, New York, New York
(“Assignee” and “UBS 1285”) and ARES COMMERCIAL REAL ESTATE CORPORATION (the
“Guarantor”).


WITNESSETH


Assignor, Sellers, Mezzanine Subsidiary and Guarantor are parties to that
certain (a) Master Repurchase Agreement, dated as of April 9, 2014 (as amended,
restated, supplemented or otherwise modified, the “Repurchase Agreement”) and
(b) Pricing Letter, dated as of April 9, 2014 (as amended, restated,
supplemented or otherwise modified, the “Pricing Letter”). The Guarantor is a
party to that certain Guaranty, dated as of April 9, 2014 (the “Existing
Guaranty”, as assigned by this Assignment and Reaffirmation, the “Guaranty”),
made by Guarantor in favor of Assignor. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase
Agreement, the Pricing Letter and the Existing Guaranty, as applicable.


Assignor wishes to assign to UBS 1285 and UBS 1285 wishes to assume all of the
Assignor’s interest in the Guaranty.


Assignor, UBS 1285 and Guarantor have agreed, subject to the terms and
conditions of this Assignment, that the Existing Guaranty be amended to reflect
certain agreed upon revisions to the terms thereof.


Accordingly, Assignor, UBS 1285 and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein contained (the
receipt and sufficiency of which are hereby acknowledged by each of the
parties), that the Existing Guaranty hereby amended as follows:




1

--------------------------------------------------------------------------------




SECTION 1.Assignment. Assignor hereby assigns and UBS 1285 hereby assumes all of
Assignor’s rights and benefits, as buyer, with respect to the Existing Guaranty.


SECTION 2.Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Buyer under the Guaranty shall not be
affected as a result of this Assignment, (ii) as of the Assignment Effective
Date the Guaranty shall be in favor of UBS 1285 except for those Obligations
that survive which shall continue for the benefit of the Assignor, (iii)
ratifies and affirms all of the terms, covenants, conditions and obligations of
the Guaranty and (iv) acknowledges and agrees that such Guaranty is and shall
continue to be in full force and effect.


SECTION 3.Conditions Precedent. This Assignment shall become effective as of the
date hereof (the “Assignment Effective Date”), subject to the satisfaction of
the following conditions precedent:


3.1    Delivered Documents. The parties hereto shall have received this
Assignment, executed and delivered by the parties hereto, satisfactory to the
Assignor and UBS 1285, as applicable, in form and substance.


SECTION 4.Ratification of Agreement. As amended by this Assignment, the Existing
Guaranty is in all respects ratified and confirmed and the Existing Guaranty as
so modified by this Assignment shall be read, taken, and construed as one and
the same instrument.


SECTION 5.Limited Effect. Except as expressly amended and modified by this
Assignment, the Existing Guaranty Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.


SECTION 6.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.


SECTION 7.Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Assignment by signing
any such counterpart. The parties agree that this Assignment, any documents to
be delivered pursuant to this Assignment and any notices hereunder may be
transmitted between them by email and/or by facsimile. Delivery of an executed
counterpart of a signature page of this Assignment in Portable Document Format
(PDF) or by facsimile shall be effective as delivery of a manually executed
original counterpart of this Assignment. The original documents shall be
promptly delivered, if requested.


SECTION 8.Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


SECTION 9.GOVERNING LAW. THIS ASSIGNMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS ASSIGNMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS ASSIGNMENT, AND/


2

--------------------------------------------------------------------------------




OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO
THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND THAT THE PROVISIONS OF
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS
ASSIGNMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE EFFECTIVENESS,
VALIDITY AND ENFORCEABILITY OF ELECTRONIC CONTRACTS, OTHER RECORDS, ELECTRONIC
RECORDS AND ELECTRONIC SIGNATURES USED IN CONNECTION WITH ANY ELECTRONIC
TRANSACTION AMONG THE PARTIES HERETO SHALL BE GOVERNED BY E-SIGN.


[SIGNATURE PAGES FOLLOW]


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their representative officers there under duly authorized, as of the
date first above written.
UBS REAL ESTATE SECURITIES INC.
By:
/s/ Mary Kunka______________________
Name: Mary Kunka
Title: Managing Director

By:
/s/ Jared Randall______________________
Name: Jared Randall
Title: Executive Director

UBS AG, by and through its branch office at 1285 Avenue of the Americas, New
York, New York
By:
/s/ Mary Kunka______________________
Name: Mary Kunka
Title: Managing Director

By:
/s/ Jared Randall______________________
Name: Jared Randall
Title: Executive Director



4

--------------------------------------------------------------------------------




ARES COMMERCIAL REAL ESTATE CORPORATION, as Guarantor




By: /s/ Anton Feingold____________________
Name: Anton Feingold
Title: Vice President










5